PER CURIAM.
Appellant challenges an order by which his posteonviction motion, pursuant to Florida Rule of Criminal Procedure 3.850, was denied as facially insufficient. His motion did not comply with subsection (c) of the rule because it was not sworn and failed to indicate whether he had filed a direct appeal or previous motion. See Groves v. State, 668 So.2d 1089 (Fla. 1st DCA 1996). We therefore affirm, but do so without prejudice for him to refile a timely motion which complies with Rule 3.850.
MINER, ALLEN and WEBSTER, JJ., concur.